The opinion of the court was delivered by
Hutchison, J.;
This is a ruling upon the third petition of the appellee for a rehearing. And after a careful consideration thereof and of the authorities therein cited, as well as further consideration of the first and second petitions for rehearing filed by the appellee, the court adheres to its last decision in the case of Stalcup v. Stalcup, 137 Kan. 447, 21 P. 2d 401, rendered April 25, 1933, which was a modification of its earlier decision in the same case, rendered on March 11, 1933, and reported in 137 Kan. 141, 19 P. 2d 447, with the further modification that the trial court ascertain the date of maturity of the first $3,000 to become due on the $5,000 mortgage given by Mattie May Stalcup on her own farm in 1928, Which the appellee, Gates, claims to have assumed, and that the judgment against appellee Gates in favor of appellant be not enforced at a date earlier than the maturity of said mortgage, or the due date of the first $3,000 thereof, as provided by such original mortgage.